Citation Nr: 0613342	
Decision Date: 05/08/06    Archive Date: 05/17/06

DOCKET NO.  99-00 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a liver condition, 
other than a cyst.


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel




INTRODUCTION

The veteran had active duty from August 1943 to November 1945 
and from June 1951 to June 1953 and from September 1955 to 
August 1964.  He was a prisoner of war in Germany from 
December 1944 to May 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision by the San 
Diego, California Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

By decision dated in March 2003, the Board denied the 
veteran's claim.  By way of an August 2005 Order, the United 
States Court of Appeals for Veterans Claims (the Court) 
vacated the Board's March 2003 decision and remanded the case 
to the Board for further readjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

By way of an August 2005 Order, the Court dictated that the 
March 2003 Board decision be vacated and the issue on appeal 
be remanded for the following reasons:  to take into 
consideration the December 2002 VA surgical report of record 
which noted "a small capsular tear in the inferior aspect 
and lateral aspect of the liver"; to obtain any available 
records from La Jolla VA Medical Center regarding a 1989 
hospitalization for the veteran; and, to obtain a new 
examination of the veteran by a qualified specialist.



Accordingly, the case is REMANDED for the following action:

1.  The RO should request copies of all 
available records from the veteran's 
reported 1989 hospitalization at the La 
Jolla VA Medical Center (See transcript 
of the December 2002 personal hearing, 
p.11). The action taken to obtain such 
records should be documented in the 
claims folder.

2.  The RO should arrange for the veteran 
to undergo a VA fee-basis examination by 
a qualified hepatologist.  All necessary 
tests and studies should be accomplished, 
and all clinical manifestations should be 
reported in detail. The claims folder 
must be made available to the examiner 
for review in conjunction with the 
examination. 

The examiner should be asked to determine 
the nature, extent and etiology of any 
liver disease or injury, other than a 
cyst.  The examiner is requested to opine 
whether it is at least as likely as not 
(a degree of probability of 50 percent or 
higher) that any liver disease or injury 
found on examination, other than a cyst, 
is etiologically related to the veteran's 
active duty service, to include trauma or 
infection incurred as a prisoner of war.  

If the examiner is unable to provide an 
opinion without resort to speculation, he 
or she should so indicate.  A rationale 
for any opinion expressed should be 
provided.


3.  The RO should then review the 
expanded record and adjudicate the issue 
of entitlement to service connection for 
a liver condition, other than a cyst.  If 
the issue remains denied, the RO should 
issue an appropriate supplemental 
statement of the case, and give the 
veteran the opportunity to respond.  The 
case should then be returned to the Board 
for further review. 


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





